256 F.2d 891
Joseph A. CHASE, Appellant,v.UNITED STATES of America, Appellee.Raymond BARNES, Appellant,v.UNITED STATES of America, Appellee.Bernice BUDD, Appellant,v.UNITED STATES of America, Appellee.Daniel W. CUNNINGHAM, Appellant,v.UNITED STATES of America, Appellee.
Nos. 14325-14328.
United States Court of Appeals District of Columbia Circuit.
Argued June 10, 1958.
Decided June 26, 1958.

Mr. H. Clifford Allder, Washington, D. C., for appellants in Nos. 14325 and 14326.
Mr. Kenneth D. Wood, Washington, D. C., for appellants in Nos. 14327 and 14328.
Mr. John W. Kern, III, Asst. U. S. Atty., with whom Messrs. Oliver Gasch, U. S. Atty., and Carl W. Belcher and Frederick G. Smithson, Asst. U. S. Attys., were on the brief, for appellee.
Before EDGERTON, Chief Judge, and WILBUR K. MILLER and DANAHER, Circuit Judges.
PER CURIAM.


1
These appeals are from convictions of conspiring to violate, and violating, the lottery laws of the District of Columbia. We find no error affecting substantial rights.


2
Affirmed.